



COURT OF APPEAL FOR ONTARIO

CITATION: Auciello v. Mahadeo, 2016 ONCA 701

DATE: 20160923

DOCKET: C60320

Cronk, Rouleau and Huscroft JJ.A.

BETWEEN

Vito Auciello

Appellant

and

Gail
    Mahadeo, Klein & Schonblum Associates,

Fred
    Goldberg, David Wagman, Jeffery Wagman,

Ronni
    Fingold, Arnold Bobkin, Forest Hill Real Estate Inc.,

Jan
    Perkins, McLarens Canada and Granite Claims Solutions

Respondents

Vito Auciello, acting in person

Murray Stieber, for the respondents Jan Perkins, McLarens
    Canada and Granite Claims Solutions

Joseph Juda, for the respondents Fred Goldberg, David
    Wagman, Jeffrey Wagman, Ronni Fingold, Arnold Bobkin and Forest Hill Real
    Estate Inc.

Ilia Valitsky, for the respondents Gail Mahadeo and Klein
    & Schonblum Associates

Heard and released orally: September 21, 2016

On appeal from the order of Justice Mario D. Faieta of
    the Superior Court of Justice, dated March 10, 2015.

ENDORSEMENT

[1]

The motion judge granted joint motions of the respondents striking the
    appellants fresh as amended statement of claim alleging conspiracy, deceit,
    negligence, failure to act in good faith, and professional misconduct.  He
    found the appellants fresh as amended claim did not disclose a reasonable
    cause of action; was scandalous, frivolous and vexatious within the meaning of
    the
Rules of Civil Procedure
; and was an abuse of process.  The claim
    was struck without leave to amend.

[2]

We see no error in the motion judges decision.  The motion judge
    properly applied the appropriate tests under rr. 21.01(1)(b) and 21.01(3)(d).

[3]

The appellants pleading provides no foundation for the serious
    allegations he makes. We agree with the motion judges holding that the
    pleading is irreparably deficient for failure to plead material facts in
    support of the claims advanced.

[4]

The appeal is dismissed.  Nothing in this decision affects the
    appellants rights under the Minutes of Settlement dated December 2, 2011.

[5]

The appellant shall pay costs to the respondents Gail Mahadeo and Klein
    & Schonblum Associates in the amount of $3,000 and to the respondents Fred
    Goldberg, David Wagman, Jeffrey Wagman, Ronni Fingold, Arnold Bobkin, and Forest
    Hill Real Estate Inc., Jan Perkins, McLarens Canada, and Granite Claims
    Solutions in the amount of $1,500 each, all amounts inclusive of taxes and
    disbursements.


E.A. Cronk J.A.

Paul
    Rouleau J.A.


Grant
    Huscroft J.A.


